Citation Nr: 0921773	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-31 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a total left pneumonectomy, claimed to have been 
caused by aggravation of a pre-existing lung infection by an 
allergic reaction to penicillin.    

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals an allergic reaction to penicillin, to include 
swelling, pain, mental problems, and nail problems.    


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to June 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. 

A hearing was held in November 2006 before a Decision Review 
Officer and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran did not suffer from an allergic reaction to 
penicillin, but even if he did, there is no evidence that 
such a reaction worsened his lung infections to the point his 
left lung had to be removed.  

2.  The Veteran did not suffer from an allergic reaction to 
penicillin, but even if he did, there is no evidence that 
such a reaction caused any current disabilities from which 
the Veteran presently suffers.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151, for residuals of a total left pneumonectomy, 
claimed to have been caused by aggravation of a pre-existing 
lung infection by an allergic reaction to penicillin, have 
not been met.  38 U.S.C.A. § 1151 (West 2002 and Supp. 2007); 
38 C.F.R.  § 3.361 (2008).

2.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151, for residuals of an allergic reaction to 
penicillin, to include swelling, pain, mental problems, and 
nail problems, have not been met.  38 U.S.C.A. § 1151 (West 
2002 and Supp. 2007); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a claim in December 2004 seeking 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a total left pneumonectomy, claimed to have been 
caused by aggravation of a pre-existing lung infection by an 
allergic reaction to penicillin and for residuals of an 
allergic reaction to penicillin, to include swelling, pain, 
mental problems, and nail problems.    

38 U.S.C.A. § 1151 authorizes compensation for a disability 
or death caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran by a VA 
employee or facility where the proximate cause of the 
additional disability was VA carelessness, negligence, lack 
of proper skill, error in judgment or similar fault on the 
part of VA in furnishing care, or an unforeseeable event.  
38 U.S.C.A. § 1151 (West 2002).  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§  1151. 

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2008).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2008).  

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Id.  Minor deviations from the requirements of 
38 C.F.R. § 17.32 that are immaterial under the circumstances 
of a case will not defeat a finding of informed consent.  Id.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  38 C.F.R. 
§ 3.361(d)(2) (2008).  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  Id.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  Id.

The evidence shows that the Veteran sought treatment on 
December 4, 2002 from John C. Lincoln Hospital for left chest 
pain which he attributed to a broken rib.  He was diagnosed 
with pneumonia and prescribed antibiotics and pain 
medication.  The next day, the Veteran sought treatment from 
a VA medical center for respiratory distress and reported 
that he was unable to afford the antibiotics prescribed the 
day before.  The Veteran was again diagnosed with pneumonia 
and instructed to take antibiotics until the prescription was 
finished and return in a week for follow-up.  It does not 
appear that the Veteran attended this follow-up appointment.  

On January 9, 2003, the Veteran was admitted to the VA 
hospital with complaints of severe pain and fluid in the 
lungs.  Over the following month, VA doctors attempted to 
treat a serious left lung infection conservatively with 
medication and a chest tube, but after these measures failed, 
the Veteran's left lung was removed on February 6, 2003.  

As part of his treatment, the Veteran was given vancomycin 
and Timentin (ticarcillin).  Ticarcillin is a synthetic 
penicillin and the Veteran has a noted allergy to penicillin.  
The Veteran claims that he had an allergic reaction to the 
ticarcillin which aggravated his lung infection to the point 
that his left lung had to be removed and also caused 
additional chronic disabilities such as swelling, pain, 
mental problems, and nail problems.  

Significantly, the Board notes that there is no evidence of 
record that the Veteran actually suffered an allergic 
reaction to any of the medications he was administered by VA.  
While it is true that while hospitalized, the Veteran 
suffered from severe swelling of the face and body that 
rendered him unrecognizable, VA treatment records from 
January 2003 diagnose this swelling as subcutaneous emphysema 
secondary to a large hydropneumothorx in the left lung 
secondary to untreated pneumonia and bronchopleural fistula.  

Importantly, the VA doctor writing the note specifically 
ruled out an allergic reaction to penicillin, noting that the 
Veteran was without a rash, prurititis, hypotension, and 
shortness of breath and that the swelling had associated 
crepitus.  The Board finds this to be highly probative 
evidence against the Veteran's claim.  

Additionally, even if the Board were to assume that the 
Veteran did suffer an allergic reaction, there is no evidence 
that this allergic reaction either aggravated the Veteran's 
left lung infection or caused additional chronic 
disabilities.  

The Veteran was afforded a VA respiratory examination in May 
2008.  The examiner noted that the Veteran suffered from 
residuals of hydropneumothorax and pulmonary abscess 
resulting in a left pneumonectomy, but concluded that he 
could not determine whether the use of ticarrillin 
exacerbated the Veteran's pulmonary status, thereby requiring 
surgical intervention, without resorting to speculation.  

Furthermore, although the Veteran claims that since his 
hospitalization he has suffered from a number of health 
problems including swelling, pain, mental problems, and 
"nail" problems, he has presented no medical evidence that 
these disabilities were caused by an allergic reaction to 
medication.   

While the Veteran sincerely believes his current health 
concerns were caused by an allergic reaction to medication 
administered by VA, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Thus, while the Veteran is competent to describe symptoms he 
experiences, such as pain, swelling, confusion, or 
forgetfulness, he is not competent to offer an opinion as to 
the etiology of these symptoms, particularly since the 
Veteran's medical records make reference to a number of other 
illnesses that could conceivably cause these symptoms.  The 
Board can find no medical evidence of record that any current 
disability the Veteran suffers from is related to an allergic 
reaction to penicillin or any other medication.  

It is clear from the Veteran's statements that he is angry 
and frustrated with the quality of care of believes he 
received from VA from December 2002 through February 2003.  
Given the serious nature of his illness, the Veteran no doubt 
experienced considerable physical and emotional distress 
during his hospitalization.  The Board is sympathetic to the 
fact that this experience was a stressful one for the Veteran 
and his family.  However, it is important for the Veteran to 
understand that mere dissatisfaction with the quality of his 
treatment (notwithstanding the fact that the medical evidence 
indicates the extensive efforts of the VAMC to treat the 
condition) or speculative and unsubstantiated lay statements 
are not enough to support a grant of compensation under 
38 U.S.C.A. § 1151.   

As the Veteran has not established by a preponderance of the 
evidence that VA hospital care or medical or surgical 
treatment caused the Veteran any additional disability that 
was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable, entitlement 
to compensation under 38 U.S.C.A. § 1151 is not warranted.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the veteran's claim, such error was harmless 
given that compensation is being denied, and hence no rating 
or effective date will be assigned with respect to the 
claimed condition.  

Here, the VCAA duty to notify was substantially satisfied by 
way of a letter sent to the Veteran in March 2005.  This 
letter informed the Veteran in detail of what evidence the 
must show to establish for entitlement to compensation under 
38 U.S.C.A. § 1151 and what evidence was needed by VA to 
substantiate his claim.  The March 2005 letter also informed 
the Veteran of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  The RO 
has obtained the Veteran's VA and private treatment records 
and afforded the Veteran a VA examination in May 2008.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


